DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Receipt of Applicant’s amendments filed on June 9, 2022 is acknowledged.

Applicant filed a petition on June 9, 2022 which was subsequently granted.

Response to Amendment
Applicant amended claims 1, 4, 5, 12, and 19-21.

Applicant cancelled claims 2, 3, 22, and 23.

Applicant’s petition was granted.

Claims 8-14 are directed to an unelected species.

Claims 15, 16, and 19-21 are now pending.

Claims 1, 4-7, 15, 16, and 19-21 are pending and have been examined.

Response to Arguments
Applicant's arguments filed June 9, 2022 have been fully considered but they are not persuasive. 

Regarding 101 Rejections
Examiner initially rejected claims 1-7, 22, and 23 under 35 USC 101 as being directed to non-statutory subject matter.
Applicant argued that the claims do not recite an abstract idea. Examiner does not find this argument persuasive. Applicant merely alleges the claims do not recite an abstract idea and provides no analysis as to why the claims are not directed to Certain Methods of Organizing Human Activity. Merely because the abstract idea is implemented in a technical environment does not change the abstract nature of the claims. All this means is the abstract idea is generally tied to the technical environment. This does not transform the claims into eligible subject matter. Examiner identified the limitations which define the abstract idea and how they are directed to a fundamental economic practice. Since they are a fundamental economic practice the claims fall into the grouping of Certain Methods of Organizing Human Activity and therefore constitute an abstract idea (and thus a judicial exception).
Applicant argued that the claims a recite a practical application of the judicial exception. Applicant argued the claims present a technical improvement. Examiner does not find this argument persuasive. Applicant’s claims do not improve technology; the underlying technology remains unaffected by the claims. Applicant is addressing a business problem (whether to vend/dispense an item) with a business solution. Applicant is merely using existing technology (for its intended purpose) to implement the business solution. Any improvements lie in the abstract idea itself, not in underlying technology. It is not a technical solution to determine whether a code/token permits the vending of an item. Merely because the claims allow the business methodology to be used on different machines does not mean there is a technical improvement. Additionally, Applicant’s claims are not commensurate in scope with its arguments as the claims do not actively recite features such as administer the system, setup promotions, etc. Furthermore, the identified limitations (such as selecting the interface type) do no amount to a practical application because they are a part of the abstract idea. Outside of the abstract idea there remains only the computer implementation of the abstract idea and extra-solution activity. Neither of these are indicative of a practical application. Applicant’s claims do not address a technical limitation/deficiency in the art and thus does not amount to a practical application.
Applicant argued that the claims a recite elements other than generic components, such as its interface. Examiner does not find this argument persuasive. Applicant is merely implementing its claims with generic components. The vending machines and interfaces are described with a high level of generality and lack specificity. Furthermore, the interface types are not improved through Applicant’s claims. Applicant’s claims do not improve technology; the underlying technology remains unaffected by the claims. Any improvement lies in the business methodology not in improving technology. 
Applicant argued that Examiner based its Step 2A Prong 2 analysis on the claims reciting well-understood, routine, and conventional activity. Examiner does not find this argument persuasive. This is not the basis of Examiner’s rejection. Step 2A Prong 2 analyzes whether there are additional elements that amount to a practical application. Outside of Applicant’s abstract idea there is only the computer implementation of the claims and extra-solution activity. These additional elements are not indicative of a practical application. This is the reason Applicant’s claims do not amount to eligible subject matter under Step 2A Prong 2. Well-understood, routine, and conventional activity does not form the basis of Examiner’s rejection (which is evidenced by Examiner not discussing this aspect in the Step 2A Prong 2 analysis).
Applicant argued its claims recite significantly more because they recite an improvement to technology. Examiner does not find this argument persuasive. Examiner maintains its above position that the claims do not recite a technological improvement. Since the claims do not recite a technical improvement, nor do they satisfy any other standard that amounts to significantly more, there is no eligible subject matter under this standard. Outside of the abstract idea, there is only the computer implementation of the abstract idea and extra-solution activity. Examiner provided evidence that these are well-understood, routine and conventional limitations. Examiner has provided the proper evidence as required by Berkheimer. The claims do not amount to significantly more.
Examiner maintains this rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, this claim is indefinite for the following reason:
Claim 1 recites the limitation "the interface type" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim. For the sake of compact prosecution, Examiner will interpret this as “the first interface type”.

Claims 4-7 are rejected due to their dependence on claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-7, 15, 16, and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract idea which may be summarized as vending a product to a user. 


Regarding Claim 1
Claim 1 recites the limitations of: 
a short message service (SMS) text message from a first user, 
the SMS text message comprising a vending token for a vending machine, a destination phone number of the vending machine, and a source phone number of the first user; 
user data associated with the source phone number; 
determining whether the vending token may be redeemed by the first user according to the user data; 
vending a product to the first user from the vending machine in response to determining the vending token may be redeemed by the first user, 
the vending being performed without requiring payment by the first user to the vending machine at the time of the vending, 
wherein vending the product to the first user from the vending machine comprises: 
vending machine data associated with the destination phone number, the vending machine data comprising a destination address for the vending machine; 
selecting a first interface type from a plurality of interface types according to the vending machine data; 
a vend command to the destination address according to the first interface type; 
a second SMS text message from a second user, 
the second SMS text message comprising a second vending token for a second vending machine, a second destination phone number of the second vending machine, and a second source phone number of the second user;
second user data associated with the second source phone number; 
determining whether the second vending token may be redeemed by the second user according to the second user data: 
and vending a second product to the second user from the second vending machine in response to determining the second vending token may be redeemed by the second user, 
the vending being performed without requiring payment by the second user to the second vending machine at the time of the vending, 
wherein vending the product to the second user from the second vending machine comprises: 
second vending machine data associated with the second destination phone number, the second vending machine data comprising a second destination address for the second vending machine; 
selecting a second interface type from the plurality of interface types according to the second vending machine data; 
a second vend command to the second destination address according to the second interface type, 
wherein the second interface type for the second vending machine is different from the interface type for the vending machine.

As drafted these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity grouping of abstract ideas. Accordingly, Applicant’s claims recite an abstract idea. The recited system components are just applying generic computer components to the recited abstract limitations. 

Regarding Claim 15
Claim 15 recites the limitations of: 
a message comprising a vending token, a source phone number, and a destination phone number; 
determining a user associated with the source phone number; 
determining a vending machine associated with the destination phone number; 
determining whether the user is permitted to redeem the vending token for a free vend of a product from the vending machine; 
vending the product to the user from the vending machine in response to determining the user is permitted to redeem the vending token, wherein vending the product comprises: 
selecting a first interface type for the vending machine from a plurality of interface types; 
determining a destination address for the vending machine; 
and transmitting a vend command to the destination address according to the first interface type.

As drafted these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity grouping of abstract ideas. Accordingly, Applicant’s claims recite an abstract idea. The recited system components are just applying generic computer components to the recited abstract limitations. 

Regarding Claim 19
Claim 19 recites the limitations of: 
a first message comprising a first vending token and a first destination phone number; 
first user data associated with the first vending token, the first user data comprising a first reward point counter for a first user; 
first vending machine data associated with the first destination phone number, 
the first vending machine data comprising a first destination address and a first interface type for a first vending machine, 
wherein obtaining the first vending machine data comprises selecting the first interface type from a plurality of interface types; 
determining whether the first user is permitted to redeem the first vending token for a free vend of a product from the first vending machine; 
and vending the product to the first user from the first vending machine by transmitting a first vend command to the first destination address according to the first interface type in response to determining the first user is permitted to redeem the first vending token.

As drafted these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity grouping of abstract ideas. Accordingly, Applicant’s claims recite an abstract idea. The recited system components are just applying generic computer components to the recited abstract limitations. 

This judicial exception is not integrated into a practical application because the claims only recites system components for implementing the abstract idea. The claims recite the additional limitations of vending machines, interface types; they are recited at a high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer. These limitations generally link the use of the judicial exception to a technological environment and are not indicative of integration into a practical application. The limitations of:
receiving a short message service (SMS) text message from a first user;
obtaining user data;
obtaining vending machine data associated with the destination phone number;
transmitting a vend command;
receiving a second SMS text message from a second user;
obtaining second user data;
obtaining second vending machine data associated with the second destination phone number;
transmitting a second vend command;
receiving a message comprising a vending token;
transmitting a vend command;
receiving a first message;
obtaining first user data;
obtaining first vending machine data associated with the first destination phone number;
transmitting a first vend command;

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as a practical application of the judicial exception. See MPEP 2106.05(g).  These additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims as a whole do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea without a practical application.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of vending machines, interface types; vending machines, interface types; amount to no more than mere components to implement the judicial exception using a generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The limitations of:
receiving a short message service (SMS) text message from a first user;
obtaining user data;
obtaining vending machine data associated with the destination phone number;
transmitting a vend command;
receiving a second SMS text message from a second user;
obtaining second user data;
obtaining second vending machine data associated with the second destination phone number;
transmitting a second vend command;
receiving a message comprising a vending token;
transmitting a vend command;
receiving a first message;
obtaining first user data;
obtaining first vending machine data associated with the first destination phone number;
transmitting a first vend command;

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as significantly more than the judicial exception. See MPEP 2106.05(g). See Applicant’s specification paragraphs [0043] [0056], about implementation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus Applicant’s claims are not patent eligible. 

Dependent claims 4-7, 16, 20 and 21 further define the abstract idea that is present in their respective independent claims and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims 4-7, 16, 20 and 21 are directed to an abstract idea. Thus, the dependent claims 4-7, 16, 20 and 21 are not patent-eligible either.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112 first paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance. 

Prior Art
There was no prior art rejection on file. Examiner has conducted an updated prior art search in view of the amended/new claims and will not provide an art rejection at this time. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARDEN whose telephone number is (571)272-9602. The examiner can normally be reached M-F; 9-6 CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J. WARDEN/
Examiner
Art Unit 3693


/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693